Case 5:18-cv-01983-LCB Document 72-26 Filed 09/23/20 Page 1 of 2            FILED
                                                                   2020 Sep-23 PM 04:01
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                    EXHIBIT Z
      Case 5:18-cv-01983-LCB Document 72-26 Filed 09/23/20 Page 2 of 2




Tennessee Valley Authority, 1101 Market Street, Chattanooga, Tennessee 37402



August 21,2018

VIA FASCIMILE (312) 580-1994, ELECTRONIC MAIL, AND U.S. MAIL

Larry D. Blust, Esq.
Hughes Socol Piers Resnick & Dym, Ltd.
70 West Madison Street
Suite 4000
Chicago, Illinois 60602


RE: TVA TRACT NO. XBEGP-3 - BELLEFONTE NUCLEAR PLANT SITE

Dear Mr. Blust:


TVA is in receipt of your correspondence dated August 15, 2018, providing notices pursuant to
the Purchase and Sales Agreement as of November 14, 2016 (the "Agreement") between TVA
and Nuclear Development, LLC (the "Buyer").

Notices provided pursuant to Sections 3(d)(i), 3(e), 3(f), and 3(g) indicate that the Buyer intends
to complete the closing of this transaction on November 14, 2018, as contemplated in Section 5
of the Agreement.


In preparation of the contemplated November 14, 2018 closing, TVA will begin drafting the TVA
Transaction Documents as noted in Section 6(c) of the Agreement. The same will be forwarded
to you in the near future for your consideration and review. Additionally, TVA will immediately
begin relocating any affected TVA employees or operations.

If you have any questions or concerns as to this matter, please contact Cliff Beach or Nick
McCatl at (865) 632-6147, or via e-mail at clbeach@)tva.gov or ihmccall@tva.gov, respectively.


Sincerely,




Aaron B. Nix
Senior Manager
Realty Services and GIS


ec: Nuclear Development, LLC, 3 Bethesda Metro Center, Ste. 515, Bethesda, MD 20814


                                                                                             EXHIBIT

                                                                                               i^
                                                                                            Johns on


                                                                                                TVABLN00000352
